Citation Nr: 1137046	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-32 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD), to include entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	To be Clarified


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to July 2002 and from February 2003 to May 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 50 percent rating, effective September 2006; and denied entitlement to a TDIU.  In March 2011 the Veteran testified before the undersigned at a Travel Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

At his personal hearing, the Veteran testified that his PTSD has worsened in severity and he described current symptoms, such as suicidal ideation, isolation, depression, anger, and unemployability.  The Veteran had been previously scheduled for a VA examination, but he did not report.  In August 2009, a VA opinion was obtained which indicated that current depression and suicidal ideation were related to his PTSD.  However, a clinical evaluation was not conducted, to include obtaining a global assessment of functioning (GAF) score.  


As the Veteran has asserted that his service-connected disability has worsened, he should be afforded an opportunity for a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran also testified that he has been treated at the Bay Pines VA facility.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

Also, the Veteran submitted records from the Social Security Administration (SSA) contained on a floppy disc.  Printed copies of these records should be made and associated with the claims file on remand.  

The record on file does not include the most recent VA Form 21-22 designating the organization that represented the Veteran during his March 2011 personal hearing.   If the form is not located, the Veteran should be contacted and asked if he wishes to continue using that organization as his representative of record. 

Finally, in a recent case, the United States Court of Appeals for Veterans Claims ("the Court") indicated that if the matter of whether a veteran is unemployable due to the disability for which a higher rating is sought, then the issue of whether a TDIU as a result of that disability is warranted becomes part of the claim for an higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Thus, the issue of a TDIU has been associated with the higher rating issue, as shown on the front page of this decision.  The VA examiner should also address whether the Veteran's two service-connected disabilities (his PTSD and his low back disability) alone prevent him from engaging in a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:


1.   The VA Form 21-22 that was submitted by the Veteran designating the organization that represented him during his hearing of March 2011 should be located and associated with the claims folder.  If the form is not located, the Veteran should be contacted to verify whether he wishes to continue with that representation.  If so, the Veteran should be asked to complete a new VA Form 21-22 and such designation should be associated with the claims folder.

2.   Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Bay Pines VA facility. 

3.  Make printed copies of the SSA records and associate them with the claims file.  

4.  Thereafter, schedule the Veteran for a VA examination.  The claims folder should be made available to and reviewed by the examiner. All indicated tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.  The examiner should assign a GAF score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner should also provide an opinion as to whether the Veteran's service-connected disabilities alone, his PTSD and low back degenerative disc disease, prevent him from engaging in a substantially gainful occupation.  

All findings, conclusions, and opinions must be supported by a clear rationale.

5.  Review the examination report obtained above to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and the Veteran should be given an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

